Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This a non-final Office Action in response to Application Serial 16/724,616. In response to the Examiner’s Office Action dated, January 21, 2022, Applicant on April 21, 2022 amended claims 1, 5, 7, 11, and 20.  Applicant cancelled claims 2, 3, 4, 6, 9, 10, 12, 13, 14, 15, 16, 18, 19, and 25.  The claims 1, 5, 7-8, 11, 17, 20-24, 26-33 are pending in this application and have been rejected below.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.


 
Information Disclosure Statement
The Information disclosure statements (IDS)s  submitted on April 22, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.



Response to Arguments

Rejections Under 35 U.S.C. §101 

On pages 15-16, the Applicant traverses, “ … the claim recite “significantly more. More particularly, Applicant asserts that the pending claims are directed to a practical application for scheduling on-site services in an optimal manner. In the above, Applicant respectfully requests that the Examiner withdraw the rejection of the claims under 35 U,S.C. 101 ….”

Examiner respectfully disagrees. The claims as amended are rejected under 35 U.S.C. 101., See 35 U.S.C.101 rejection below.


Rejections Under 35 U.S.C. §103 

On pages 15-17, the Applicant traverses, “The Office Action rejected claim 1, 5, 11, 17, and 20-23 under 35 U.S.C. §103 as being unpatentable over U.S. Pub. No. 2010/0312605 to Mitchell (hereinafter "Mitchell") in view of U.S. Patent No 8,606,611 (hereinafter “Fedorov”).  The Office Action rejected claim 7 under 35 U,.S.C. 103 as being allegedly unpatentable over Mitchell in view of Fedorov, and further in view of 2015/0161,564 (“Sweeney”).  Applicant respectfully asserts that the cited references, separately or in combination, fail to disclose or suggest "assigning a first task to a first field professional," "determining, based at least in part on real-time schedule information associated with the first field professional, existence of a delay associated with the first task assigned to the first field professional," "obtaining, from a third party service, real-time traffic information," "determining, based at least in part on the real-time traffic information, a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date," "ascertaining that the likelihood exceeds a particular threshold," "generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional," "identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals," "ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task," "monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional," "determining, based at least in part on real-time schedule information associated with the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date," "after ascertaining that the likelihood exceeds the particular threshold and determining that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date, conditionally reassigning the second task to the second field professional, the second task being conditionally reassigned to the second field professional on condition that the third field professional does not complete the current task of the third field professional by a corresponding completion time," "transmitting a notification to a computing device associated with the second field professional, the notification indicating that the second task is assigned to the second field professional," "determining based, at least in part, on the status of completion of the current task of the third field professional, that the third field professional has completed the current task by the corresponding completion time," and "automatically reassigning the second task from the second field professional to the third field professional responsive to determining that the third field professional has completed the current task by the corresponding completion time." In view of the above, Applicant respectfully submits that the independent claims are patentable over the cited references. The dependent claims depend from one of the independent claims and are therefore patentable for at least the same reasons. The additional limitations recited in the independent claims or the dependent claims are not further discussed, as the above discussed limitations are clearly sufficient to distinguish the claimed invention from the cited reference. Thus, it is respectfully requested that the Examiner withdraw the rejection of the claims under 35 USC §103…”. 

Examiner respectfully acknowledges the Applicant’s arguments. 

Examiner submits, Mitchell teaches the amendments of assigning a technician, identifying a delay via a GPS (third party), and reassigning the work order to another (second/third) technician, [010], [061]- [062], [0155],[Figure 4], [Figure 12]. 

The amendment to the claim 1, 5, 11, 17 necessitate grounds for a new rejection. The  claims 1, 5, 7, 8, 11, 17, 20-24, 26-33  , are rejected under 35 U.S.C. 103, see below.



 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

The claims 1, 5, 7-8, 11, 17, 20-24, 26-33are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim (claim 1 and similarly claim 5 and claim 11) recite, “… assigning a first task to a first field professional; determining, based at least in part on real-time schedule information associated with [[a]] the first field professional, existence of a delay associated with [[a]] the first task assigned to the first field professional; obtaining, from a third party service, real-time traffic information; determining, based at least in part on the real-time traffic information, a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; ascertaining that the likelihood exceeds a particular threshold; generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional; identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; 2ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional; determining, based at least in part on real-time schedule information associated with the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; after ascertaining that the likelihood exceeds the particular threshold and determining that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date, conditionally reassigning the second task to the second field professional, the second task being conditionally reassigned to the second field professional on condition that the third field professional does not complete the current task of the third field professional by a corresponding completion time; transmitting a notification to… , the notification indicating that the second task is assigned to the second field professional; determining based, at least in part, on the status of completion of the current task of the third field professional, that the third field professional has completed the current task by the corresponding completion time; and automatically reassigning the second task from the second field professional to the third field professional responsive to determining that the third field professional has completed the current task by the corresponding completion time .....”.  Claims 1,7-8,21-24,26 & 11,17, 27-33 &20, in view of the claim limitations, are directed to the abstract idea of “…assigning a first task to a first field professional; determining, based at least in part on real-time schedule information associated with [[a]] the first field professional, existence of a delay associated with [[a]] the first task assigned to the first field professional; obtaining, from a third party service, real-time traffic information; determining, based at least in part on the real-time traffic information, a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; ascertaining that the likelihood exceeds a particular threshold; generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional; identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; 2ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional; determining, based at least in part on real-time schedule information associated with the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; after ascertaining that the likelihood exceeds the particular threshold and determining that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date, conditionally reassigning the second task to the second field professional, the second task being conditionally reassigned to the second field professional on condition that the third field professional does not complete the current task of the third field professional by a corresponding completion time; transmitting a notification to… , the notification indicating that the second task is assigned to the second field professional; determining based, at least in part, on the status of completion of the current task of the third field professional, that the third field professional has completed the current task by the corresponding completion time; and automatically reassigning the second task from the second field professional to the third field professional responsive to determining that the third field professional has completed the current task by the corresponding completion time  ...”.   

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited “… assigning a first task to a first field professional; determining, based at least in part on real-time schedule information associated with [[a]] the first field professional, existence of a delay associated with [[a]] the first task assigned to the first field professional; obtaining, from a third party service, real-time traffic information; determining, based at least in part on the real-time traffic information, a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; ascertaining that the likelihood exceeds a particular threshold; generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional; identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; 2ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional; determining, based at least in part on real-time schedule information associated with the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; after ascertaining that the likelihood exceeds the particular threshold and determining that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date, conditionally reassigning the second task to the second field professional, the second task being conditionally reassigned to the second field professional on condition that the third field professional does not complete the current task of the third field professional by a corresponding completion time; transmitting a notification to… , the notification indicating that the second task is assigned to the second field professional; determining based, at least in part, on the status of completion of the current task of the third field professional, that the third field professional has completed the current task by the corresponding completion time; and automatically reassigning the second task from the second field professional to the third field professional responsive to determining that the third field professional has completed the current task by the corresponding completion time .....”, and thus, are directed to scheduling a service, which is  commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising marketing or sales activities or behaviors; business relations)  and managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of a certain method of organizing human activity.  

Further, the claims recite ascertaining that the likelihood exceeds a particular threshold; generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional; identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; 2ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional, and thus, are directed mathematical concepts, and therefore the claims are directed the abstract grouping of mathematical concepts.

Accordingly, the claims are directed to a certain method of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “… A system, the comprising: a database system implemented using a server system, the database system configurable to cause: …  at least in part on real-time schedule information associated with a first field professional, …”, “… using real-time schedule information associated with the third field professional,…”,  “ … a computing device associated with the second field professional…”, in claim 1;  “… the system …”, “one or more communication devices associated with the first field professional ”,  “… a global positioning system (GPS) signal or cell site location information…”, in claim 5;  “3the system”, “… the database system further configurable to cause …”, “… a third party service provider via a network …”,  in claim 7;  “the system…”, “… the database system further configurable to cause:”, “ a third party service provider via a network …”, in claim 8;   “a computing device associated with the second field professional,…”, in claim 11;  claim 17 does not recite any additional elements;  “ a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for scheduling tasks to field professionals, the method comprising:”,  “ a computing device associated with the second field professional…”, in claim 20;  “ … the system…”, “… via a sensor…”, in claim 21;  “the system…” , “…via a monitoring device….”, in claim 22;   “… the system…”,  “ … a computer-generated model …”, in claim 23;   “the system”,  in claim 24;  “the system…”,  “… the database system further configurable to cause: …”,  in claim 26;  “via a sensor”, in claim 27;   “a monitoring device.”, claim 28;   “a computer-generated model….”, in claim 29;   
No additional elements in claim 30, claim 31, claim 32, claim 33, claim 34;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application.- See MPEP 2106.05 (f).  

In addition, these additional elements (e.g.,  a database system implemented using a server system, the database system configurable to cause: …  at least in part on real-time schedule information associated with a first field professional,… a computing device associated with the second field professional) are merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the obtain, generate, receive, provide, and transmitted, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 5, 7-8, 17, 21-24,27 -29 & 30-33 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. Step 2A: Yes


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic
computer components (i.e. apply it), and further, generally link the abstract idea to a field
of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than
an abstract idea. -See MPEP 2106.05(f)

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure that performing computer functions as individually evinced by the Applicant’s specification [0102]-[0115] (describing that the embodiments of the invention may be implemented a central processing unit (CPU) 101, which is a processor, a memory 102, a communication device 103, and a storage medium 104 processing device 202 may use memory interface 204 to access data and a software product stored on a memory device or a non-transitory computer-readable medium. For example, server 152 may use memory interface 204 to access database 154. As used herein, a non-transitory computer-readable storage medium refers to any type of physical memory on which information or data readable by at least one processor can be stored. Examples include random access memory (RAM), read-only memory (ROM), volatile memory, nonvolatile memory, hard drives, CD32 Attorney Docket No. 14710.0026-00000ROMs, DVDs, flash drives, disks, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM or any other flash memory, NVRAM, a cache, a register, any other memory chip or cartridge, and networked versions of the same. The terms "memory" and "computer- readable storage medium" may refer to multiple structures, such as a plurality of memories or computer-readable storage mediums located within communication device 180, server 152, or at a remote location.) 

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, with respect to the obtain, generate, receive, provide, and transmitted,   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 5, 8, 11, 17, 20-24, 26-33 is/are rejected under 35 U.S.C. 103 as being obvious by Mitchell (US 2010/0,312,605 A1) and Fedorov (US 8,606,611 A1). 

Regarding Claim 1,  (Currently Amended)

A system, the comprising: a database system implemented using a server system, the database system configurable to cause: assigning a first task to a first field professional;

Mitchell teaches FIG. 2 illustrates a system 200 which includes a control system 205 connected to one or more client systems 206 and one or more technician devices 207 over a network 209 … data from the input module 210 is stored in the data store 220., Mitchell [070]-[071], [Figure 2].

Mitchell teaches a client system associates with the client and assigning, Mitchell [016], Mitchell teaches monitoring the work order progress of the technician  [008], Mitchell [008], [016],[057], [Figure 1]

determining based at least in part on, real-time schedule information associated with a first field professional, existence of a delay associated with [[a]] the first task assigned to the first field professional;  obtaining, from a third party service, real-time traffic information; 


Mitchell [010], [061] teaches the dispatcher 120 views the work orders happening during the current day, and manages changes that may occur due to schedule deviations (e.g., technician illness, technician stuck in traffic). The dispatcher 120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map. A GPS (Global Positioning Satellite) component of technician device 150 may pinpoint the location of a field technician 115.; Mitchell; Mitchell [062] teaches the dispatch application 140 may be used to respond to events that occur throughout the work day (a particular day) …   The dispatch application 140 may be used to respond to events that occur throughout the work day. For example, work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order (second task).

Mitchell [065] teaches work orders may also be displayed in a map view, with map markers indicating locations of assigned work orders, Mitchell [065], [Figure 1].

Mitchell [0155] teaches 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician (reassign) to handle the next appointment or changing the date and/or time of the appointment.

(Examiner submits Mitchell discloses reassigning to another technician when the first technician is delayed, and an overabundance, an excessive quantity, requiring reassignment results in delay in service.)


determining, based at least in part on the real-time traffic information, a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; ascertaining that the likelihood exceeds a particular threshold;

Mitchell [010] The dispatcher 120 views the work orders happening during the current day, and manages changes that may occur due to schedule deviations (e.g., technician illness, technician stuck in traffic). The dispatcher 120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map. A GPS (Global Positioning Satellite) component of technician device 150 may pinpoint the location of a field technician 115.; Mitchell , [010], [061] . The dispatch application 140 may be used to respond to events that occur throughout the work day (a particular day). For example, work orders may be assigned or reassigned to balance assignments ( A work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order (a second task). Field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information.(real-time traffic information) Mitchell [010], [011],[062].

Mitchell [065] teaches work orders may also be displayed in a map view, with map markers indicating locations of assigned work orders, Mitchell [065], [Figure 1].

Mitchell [088], [Figure 4] teaches assigning a technician to a work order…. And a preferred status option  (430) (e.g., a least-drive time option 434 indicates a preference that drive time between work is minimized,  ) and Mitchell teaches work orders may be assigned/ reassigned to balance assignments … if a field technician 115 is delayed (exceeding a threshold) on a work order and may not arrive on time for the next scheduled work order. … Field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information., Mitchell [062] 


Mitchell teaches:
generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the … field professionals, the plurality of field professional not including the … field professional;   


identifying,  using the scores, a set of field professionals that can complete the second task assigned to the … field professional, the set of field professionals including a … field professional and a … field professional, the set of field professionals being a subset of the plurality of field professionals;   

 ascertaining, using the scores,  that the … professional is an optimal candidate for reassignment of the second task; 

monitoring, using real-time schedule information associated with  … field professional, a status of completion of a current task of the … field 2professional,

Mitchell teaches the process 700 begins, user input setting weighting parameters for one or more of the scheduling configuration options is received (710). The user may input weighting parameters using an interface 800 (as illustrated in FIG. 8) , Mitchell [0134]-[0135], [0138], [Figure 7], [Figure 8], [Figure 6B].

Mitchell teaches an exemplary computer-implemented process 300 for controlling scheduling and dispatch operations for work orders being handled by technicians associated with a client … the computer-implemented process 300 includes: pre-defining and aggregating a set of scheduling configuration options, with each scheduling configuration option representing a high level scheduling goal; presenting the set of scheduling configuration options to a client; receiving user input weighting at least one of the scheduling configuration options relative to other of the scheduling configuration options; configuring, for the user, a scheduling application based on the user input weighting at least one of the scheduling configuration options relative to other of the scheduling configuration options; receiving data defining unscheduled work orders associated with the client; and performing scheduling operations for the unscheduled work orders using the configured scheduling application … scheduling configuration options related to minimizing cost (e.g., minimizing overtime, minimizing drive time)  … scheduling configuration options related to revenue generation (e.g., maximizing number of jobs completed, prioritizing higher profit work) may be defined and aggregated., Mitchell [076] –[077]

Mitchell teaches scheduling application is configured for the user based on the user input weighting at least one of the scheduling configuration options relative to other of the scheduling configuration options (340). For example, a scheduling application may be configured by identifying and tailoring weighting parameters that relate to scheduling configuration options selected by the client. As another example, a set of rules and configuration variables may be mapped to client-inputted weighting parameters, and the scheduling application may be adapted based on the set of rules and configuration variables., Mitchell [084] and

Mitchell teaches using the scheduling application, to assign unscheduled work orders to one or more of technicians associated with the client., Mitchell [0086], [Figure 3 and the associated text]; Mitchell [076]-[086], 

and Mitchell teaches configure scheduling so that assignments are prioritized based on providing the best-skilled or most-requested field technician., Mitchell [0105]. 

And Mitchell teaches in F IG. 12 …  if it is determined that a technician may likely not be on time for the technician's next scheduled appointment (second task). The alert message 1200 includes a title 1210 indicating that "technician two" is likely to miss the next appointment., Mitchell [0149] and  Mitchell teaches 
1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician (reassign) to handle the next appointment or changing the date and/or time of the appointment., Mitchell [0155]

(Mitchell teaches using the scheduling application to score technicians. The scheduling configuration consider technicians ability to complete the next scheduled appointment (second/ next task).)

Although highly suggested, Mitchell does not explicitly teach:	

“… the first field professionals, the plurality of field professional not including the first field professional;    … using the scores, a set of field professionals that can complete the second task assigned  … using the scores,  that the third professional …  ”


Fedorov further teaches:
“… each score … the first field professionals, the plurality of field professional not including the first field professional;    … using the scores, a set of field professionals that can complete the second task assigned  … using the scores,  that the third professional …  ”

Fedorov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedorov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

(Fedorov explicitly teaches  providing job availability message to each works and the new project message is sent to each work according to work’s rank.)

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedorov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine before the effective filing date monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedorov,  to assign a first available worker of the plurality of available workers to the new project., Fedorov [column 1 lines 30-35].

While Mitchell teaches, as discussed above, 
determining, based at least in part on real-time schedule information associated with [[a]] the second field professional that the second field professional can arrive to the location associated with the second task the scheduled time on the particular date;


Fedorov also teaches:
“… the second field professional that the second field professional can arrive to the location associated with the second task the scheduled time on the particular date …”

Fedorov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedorov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedorov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedorov,  to assign a first available worker of the plurality of available workers to the new project., Fedorov [column 1 lines 30-35].


Mitchell teaches
after ascertaining that the likelihood exceeds the particular threshold and determining that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date, conditionally reassigning the second task to the field professional , the second task being conditionally reassigned to the second field professional on condition that the third field professional does not complete the current task of the third field professional by a corresponding completion time;

Mitchell [062]  teaches the dispatch application 140 may be used to respond to events that occur throughout the work day. For example, work orders may be assigned or reassigned (conditionally reassigning to a second professional) to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned (conditionally reassigned to a second professional) if a field technician 115 is delayed on a work order (beyond a threshold) and may not arrive on time for the next scheduled work order (i.e. likelihood exceeds the particular threshold, and on condition that the third professional does not complete the current task by a completion time). Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders. Field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information. A field technician 115 may be assigned to a work order located in an adjacent zone, if the dispatcher 120 and/or the dispatching application 140 determine that the assigned field technician 115 is the most optimal choice (threshold is considered), Mitchell [062], [011], [019]

Mitchell [0155] teaches 1270 may be selected to reschedule the next appointment. Rescheduling the next appointment may involve scheduling another technician (reassign) to handle the next appointment or changing the date and/or time of the appointment., Mitchell [0155] , [Figure 12].
	

transmitting a notification to a computing device associated with the second field professional, the notification indicating that the second task is assigned to the second field professional; the notification indicating that the second task is assigned to the second field professional; determining based, at least in part, on the status of completion of the current task of the third field professional, that the third field professional has completed the current task by the corresponding completion time; and automatically reassigning the second task from the second field professional to the third professional responsive to determining that the third field professional has completed the current task by the corresponding completion time.  

[Similar to above Mitchell [062], [011], [019]]

Mitchell [061] teaches a dispatch application 140 may be used to convey schedule change information to the field technicians 115.;  and Mitchell [0155] , [Figure 12].

	

(Mitchell teaches rebalancing /reassigning technicians to complete a work order.); (The labels first technician, second technician and third technicians, are merely names and labels indicating a particular function and do not alter the structure or function of the claimed invention, accordingly these limitations (names and labels) do not patentability distinguish the claims from the cited prior art.)


Regarding Claim 2, (Cancelled)



Regarding Claim 3, (Cancelled)



Regarding Claim 4,  (Cancelled)



Regarding Claim 5, (Currently Amended)

The system of claim 1, wherein the real-time schedule information associated with the first field professional includes current location information associated with  one or more communication devices associated with the first field professional without intervention of the first field professional, the current location information associated with the one or more communication devices being derived at least partially from a global positioning system (GPS) signal or cell site location information
	
Mitchell [061] teaches the dispatcher 120 may view a real-time status interface which provides a filterable view of all field technicians 115 and work orders out in the field, such as in a list or displayed on a map. A GPS (Global Positioning Satellite) component of technician device 150 may pinpoint the location of a field technician 115., Mitchell  [061], [Figure 1].



Regarding Claim 6, (Cancelled)




Regarding Claim 8, (Previously Presented)

The system of claim 6, wherein determining the likelihood that the delay will interfere with the future assigned task includes obtaining traffic conditions associated with locations of tasks assigned to the first field professional and predicting times that the first field professional would arrive these locations based on the traffic conditions.  

Mitchell [0149] teaches travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment., Mitchell [0149], [Figure 11],[Figure 12].



Regarding Claim 9, (Cancelled)



Regarding Claim 10,  (Cancelled)



Regarding Claim 11, (Currently Amended)
A method, comprising: assigning a first task to a first field professional; determining, based at least in part on real-time schedule information associated with [[a]] the first field professional, existence of a delay associated with [[a]] the first task assigned to the first field professional; 5obtaining, from a third party service, real-time traffic information, determining, based at least in part on the real-time traffic information, a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; ascertaining that the likelihood exceeds a particular threshold, generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional; identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional; determining, based at least in part on real-time schedule information associated with the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; after ascertaining that the likelihood exceeds the particular threshold and determining that the second field professional can arrive to the location associated 6with the second task at the scheduled time on the particular date, conditionally reassigning the second task to the second field professional, the second task being conditionally reassigned to the second field professional on condition that the third field professional does not complete the current task of the third field professional by a corresponding completion time; transmitting a notification to a computing device associated with the second field professional, the notification indicating that the second task is assigned to the second field professional; determining based, at least in part, on the status of completion of the current task of the third field professional, that the third field professional has completed the current task by the corresponding completion time; and automatically reassigning the second task from the second field professional to the third field professional responsive to determining that the third field professional has completed the current task by the corresponding completion time
	
These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 11 is directed to method, Mitchell discloses a method as claimed [022], [054] –[057], [Figure 1],[0089],[Figure 2], [Figure 15]. 


Regarding Claim 12, (Cancelled)



Regarding Claim 13, (Cancelled)



Regarding Claim 14, (Cancelled)



Regarding Claim 15, (Cancelled)




Regarding Claim 16, (Cancelled)


Regarding Claim 17,  (Currently Amended)

The method of  11,  further comprising: reassigning a task currently assigned to the second field professional to another professional. 

Mitchell [062] teaches the dispatch application 140 may be used to respond to events that occur throughout the work day. For example, work orders may be assigned or reassigned to balance assignments (e.g., either manually by the dispatcher 120 or automatically by the dispatch application 140). A work order may be reassigned if a field technician (second technician, third technician) 115 is delayed on a work order and may not arrive on time for the next scheduled work order.

[similar to above, see claim 11 and claim 1]

Fedorov further teaches:
“… assigned …  another field professional…”  

Fedorov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedorov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedorov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedorov,  to assign a first available worker of the plurality of available workers to the new project., Fedorov [column 1 lines 30-35].


Regarding Claim 18,   (Cancelled)


Regarding Claim 19, (Cancelled)


Regarding Claim 20,  (Currently Amended) 

A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for scheduling tasks to field professionals, the method comprising: assigning a first task to a first field professional; determining, based at least in part on real-time schedule information associated with [[a]] tle first field professional, existence of a delay associated with [[a]] the first task assigned to the first field professional; obtaining, from a third party service, real-time traffic information; determining, based at least in part on the real-time traffic information, a likelihood that the delay will interfere with the first field professional arriving to a location associated with a second task at a scheduled time on a particular date; 8ascertaining that the likelihood exceeds a particular threshold, generating a plurality of scores based, at least in part, on a plurality of weights corresponding to a plurality of criteria, each score corresponding to one of a plurality of field professionals, the plurality of field professionals not including the first field professional; identifying, using the scores, a set of field professionals that can complete the second task assigned to the first field professional, the set of field professionals including a second field professional and a third field professional, the set of field professionals being a subset of the plurality of field professionals; ascertaining, using the scores, that the third field professional is an optimal candidate for reassignment of the second task; monitoring, using real-time schedule information associated with the third field professional, a status of completion of a current task of the third field professional; determining, based at least in part on real-time schedule information associated with the second field professional, that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date; after ascertaining that the likelihood exceeds the particular threshold and determining that the second field professional can arrive to the location associated with the second task at the scheduled time on the particular date, conditionally reassigning the second task to the second field professional, the second task being conditionally reassigned to the second field professional on condition that the third field professional does not complete the current task of the third field professional by a corresponding completion time; 9transmitting a notification to a computing device associated with the second field professional, the notification indicating that the second task is assigned to the second field professional; determining based, at least in part, on the status of completion of the current task of the third field professional, that the third field professional has completed the current task by the corresponding completion time; and automatically reassigning the second task from the second field professional to the third field professional responsive to determining that the third field professional has completed the current task by the corresponding completion time .

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 20 is directed to a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor, Mitchell discloses a non-transitory computer-readable storage medium storing instructions as claimed [022], [054] –[057], [Figure 1],[0089],[Figure 2], [Figure 15]. 



Regarding Claim 21,  (Previously Presented) 

The system of claim 1, wherein monitoring the status of completion of the current task is performed via a sensor.  

Mitchell teaches identifying technicians supervised by a particular supervisor that uses a particular device, determining progress of scheduled work orders for each of the identified technicians, and enabling the supervisor to view data reflecting the determined progress of scheduled work orders., The method may include monitoring progress of the scheduled work orders for each of the identified technicians and, based on the monitoring, detecting whether a schedule or quality issue occurs in the scheduled work orders for each of the identified technicians. In response to detecting that a schedule or quality issue has occurred in at least one of the scheduled work orders being handled by at least one of the identified technicians, a message may be sent to the particular device used by the particular supervisor to alert the supervisor of the detected issue, and the supervisor may be assisted in taking action to correct the detected issue., Mitchell [017] –[019]


Regarding Claim 22,  (Previously Presented) 

The system of claim 1, wherein monitoring the status of completion of the current task is performed via a monitoring device.  

Same as above , Mitchell [017] –[019]



Regarding Claim 23,  (Previously Presented) 

The system of claim 1, wherein generating the scores comprises applying a computer-generated model.  

Mitchell teaches Returning to FIG. 7, when the weighting parameters have been received, the weighting parameters for the one or more of the scheduling configuration options are mapped to a detailed set of rules and configuration variables (720). The weighting parameters may be mapped, for example, to a set of rules and configuration variables included in a scheduling application. For example, if leaving room for same day appointments is selected as a scheduling configuration option, a rule may be identified which determines, for example, whether to leave a block of unscheduled time at the end of all or some technicians' schedules to be made available for same day appointments., Mitchell [0138] , [Figure 7],  [Figure 8], [Figure 6B]



Regarding Claim 24, (Previously Presented) 

The system of claim 1, wherein generating the plurality of scores comprises: for a particular one of the plurality of field professionals, obtaining, for one or more criteria of the plurality of criteria, a corresponding weight and criteria score; 

Mitchell Figure 7 and Mitchell Figure 8, and associated text


and generating the score for the particular field professional based, at least in part, on the criteria score and weight corresponding to each of the one or more criteria.

Mitchell teaches measuring the skills  or experience of technicians for scheduled type of work, Mitchell [0146], [Figure 10,  item 1060] 

Mitchell teaches historical work orders may be monitored and future work orders may be forecasted to help plan the number and skills of technicians that may be needed for a particular client., Mitchell [058]; Mitchell teaches a schedule may maximize billable hours and number of service calls while avoiding overtime. Technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site, job priority, and/or union status. , Mitchell [060], [072]

Mitchell teaches  preference-to-higher-profit-work option 438 indicates a preference that a priority be given to work that has a higher profit margin. For example, the client may service more than one product, with a first product having a higher profit margin than a second product, and preference may be given in scheduling to the first product. A maximize-number-of-jobs-per-day option 439 indicates a preference that the number of jobs performed per day be maximized. For example, technicians may be scheduled to work overtime in order to increase the number of jobs performed per day. A preferred-field-technician option 440 indicates a preference that assignments be scheduled based on providing the best-skilled technician or a requested technician, Mitchell [090].


Regarding Claim 25, (Cancelled) 



Regarding Claim 26,  (Previously Presented) 

The system of claim 1, the database system further configurable to cause: determining a likelihood that the third field professional will complete the current task within a period of time; wherein conditionally reassigning the second task to the second field professional is performed based, at least in part, on the likelihood that the third field professional will complete the current task within the period of time.  

Similar to claim 33



Regarding Claim 27,  (Previously Presented) 

The method of claim 11, wherein monitoring the status of completion of the current task is performed via a sensor.  

Similar to claim 21



Regarding Claim 28, (Previously Presented) 

The method of claim 11, wherein monitoring the status of completion of the current task is performed via a monitoring device.  

Similar to claim 22



Regarding Claim 29,  (Previously Presented) 

The method of claim 11, wherein generating the scores comprises applying a computer-generated model.  

Similar to claim 23, Mitchell [Figure 7],[Figure 8], [Figure 6B]



Regarding Claim 30,  (Previously Presented) 

The method of claim 11, wherein generating the plurality of scores comprises: for a particular one of the plurality of field professionals, obtaining, for one or more criteria of the plurality of criteria, a corresponding weight and criteria score; and generating the score for the particular field professional based, at least in part, on the criteria score and weight corresponding to each of the one or more criteria.  

Similar to claim 24 , Mitchell [Figure 7],[Figure 8], [Figure 6B]



Regarding Claim 31,  (Previously Presented) 

The method of claim 11, the one or more criteria comprising one or more of: skill level, workload of the particular field professional on the particular date, or completed work on the particular date.  

Similar to claim 25 , Mitchell [060], [072], [090]




Regarding Claim 32, (Previously Presented)
 
The method of claim 11, further comprising: predicting an imminent demand for on-site services in a zone including the location on the particular date; 

Mitchell teaches field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information. A field technician 115 may be assigned to a work order located in an adjacent zone, if the dispatcher 120 and/or the dispatching application 140 determine that the assigned field technician 115 is the most optimal choice., Mitchell [062]

Mitchell teaches technicians may be matched to work orders based, for example, on skills, experience, licensure, parts on hand, distance to the work site, job priority, and/or union status. The scheduling application 130 may, for example, use street-level routing to determine optimal routes for field technicians 115 in order to minimize drive time and fuel consumption. The scheduling application 130 may use zoning, where a technician is limited to performing work orders within a defined geographic area. A schedule may be prepared for field technicians 115 on a daily basis, or on some other frequency, Mitchell [060].

and reserving a time slot in a schedule of the second field professional on the particular date responsive to predicting the imminent demand for on-site services in the zone including the location on the particular date; 

Mitchell teaches a work order may be reassigned if a field technician 115 is delayed on a work order and may not arrive on time for the next scheduled work order. Field technicians 115 may be assigned or reassigned to high-priority or emergency work orders. Field technicians 115 may be manually or automatically rerouted based on dynamic traffic condition information. A field technician 115 may be assigned to a work order located in an adjacent zone, if the dispatcher 120 and/or the dispatching application 140 determine that the assigned field technician 115 is the most optimal choice., Mitchell [062]

wherein conditionally reassigning the second task to the second field professional includes scheduling the second field professional to perform the second task during the reserved time slot.  


Mitchell [062], [011], [019] Mitchell [0155] , [Figure 12].




Regarding Claim 33,  (Previously Presented) 

The method of claim 11, further comprising: determining a likelihood that the … field professional will complete the current task within a period of time; 

Mitchell Figure 12 teaches progress complete and expected progress., See claim 11


 9 wherein conditionally reassigning the second task to the second field professional is performed based, at least in part, on the likelihood that the … field professional will complete the current task within the period of time.

Mitchell Figure 12 teaches reschedule next appointment, See claim 11


Fedorov further teaches: 
“ … on the likelihood that the third field professional will complete the current task within the period of time …”


Fedorov teaches a new project message is sent to each worker (e.g., available worker) accordingly to the worker's rank. For example, the new project message is sent to the highest ranked worker first. If a decline project message is received from the highest ranked worker, then new project message is then sent to the second highest ranked worker. If a decline project message is received from the second highest ranked worker, the new project message is then sent to the third highest ranked worker, etc, Fedorov [column 8 lines 55- 68] – [column 9 lines 1-17],  [column 11 lines 29-41], [Figure 6]

Mitchell teaches a scheduling application used by the control system to perform scheduling operations to dispatch technicians. Fedorov teaches scheduling a new project at a location and a future time selected by a user, identifying a plurality of available workers. It would have been obvious to combine monitoring progress of the scheduled work orders for each of the identified technicians as taught by Mitchell, with ranked/available workers determining to accept or reject the project, as taught by Fedorov,  to assign a first available worker of the plurality of available workers to the new project., Fedorov [column 1 lines 30-35].



Claims 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 2010/0,312,605 A1)  and in view of  Fedorov (US 8,606,611 A1)  and in further view of Sweeney (US 2015/0,161,564 A1) .

Regarding Claim 7, (Currently Amended)

The system of claim 1, the real-time schedule information associated with the first field professional including real-time … conditions associated  with locations of tasks assigned to the first field professional, the database system further configurable to cause: obtaining the real-time … from a third party service provider via a network,  and adjusting time estimations for completion of the tasks assigned to the first field professional based, at least in part, on the real-time… . 

Similar to claim Mitchell [010], [011],[062],  and Mitchell [0149] teaches travel time may now be more than earlier expected due to a detected traffic delay along the route to the next appointment. As described in a details area 1240, the estimated time to complete the current work order at the current rate is forty five minutes and the estimated travel time to the next appointment is twenty minutes. A total of sixty five minutes may be computed by adding the work time remaining and travel time. The sixty-five-minute total is more than the fifty-minute time remaining until the start of the next appointment.


	Mitchell does not teach:
“… weather … weather conditions …. the weather conditions….”  

Sweeney:
“… weather …  weather conditions  …. the weather conditions….”  

Sweeney [048] teaches the most likely route can be determined based on a number of different factors, such as, for example current weather conditions and traffic conditions.

Mitchell teaches managing a mobile technician workforce.  Sweeney teaches an intelligent on-demand service dispatch system that optimizes the selection of a service provider.  It would have obvious prior to the effective filing date to combine determining that a technician may likely not be on time for the technician's next scheduled appointment, as taught by Mitchell, with route factors such as weather conditions and traffic, as taught by Sweeney, to fulfill one or more of the transport requests within a threshold duration of time., Sweeney [022]. 



Conclusion


The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Lane (US 2003/0,130,820 A1) discloses The data can be analyzed to update, develop or compare benchmarks for a specific type of work order; to provide information specific to the skills of each specific technician. Fletcher (US 2014/0,122,143 A1) discloses conditional logic of the event-driven controller 270 may define a process for splitting a request for a schedule into a number of tasks to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623